Appellant was convicted of a simple assault and fined $5.
The sole question is whether or not the evidence was sufficient to sustain the conviction. The testimony of the State's witnesses was clearly sufficient to sustain the conviction. That of the defendant was clearly sufficient to show that he was not guilty. The case was tried before the judge without a jury. He saw and heard all the witnesses testify, and, of course, was better able to tell who was telling the truth than this court can possibly be.
We are not authorized to disturb the verdict, and the judgment is affirmed.
Affirmed.